UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6482


EDDIE LEVORD TAYLOR,

                     Plaintiff - Appellant,

              v.

DR. ROSEMARY JACKSON; DR. SHER GULERIA; NURSE SALEEBY,

                     Defendants - Appellees,

              and

ERIK A. HOOKS; MS. MITCHELL; JASMINE T. BELYEU; DR. ROBERT
OWENS,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-ct-03241-D)


Submitted: March 31, 2021                                        Decided: April 23, 2021


Before GREGORY, Chief Judge, and NIEMEYER and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Levord Taylor, Appellant Pro Se. Elizabeth Pharr McCullough, WALKER,
ALLEN, GRICE, AMMONS, FOY, KLICK & MCCULLOUGH, Raleigh, North Carolina,
for Appellee Dr. Sher Guleria.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eddie Levord Taylor appeals the district court’s orders dismissing and granting

summary judgment to Appellees on his 42 U.S.C. § 1983 claims. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Taylor v. Hooks, No. 5:17-ct-03241-D (E.D.N.C. Apr. 30, 2019 & Mar. 27,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3